Citation Nr: 1530053	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for diabetic retinopathy as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type 2.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2014, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange, and hypertension, peripheral neuropathy of the bilateral lower extremities, diabetic retinopathy, and erectile dysfunction, as secondary to diabetes mellitus, type 2 are addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in October 2006, the RO denied a claim for service connection for diabetes mellitus, type 2.
 
2.  The evidence received since the RO's October 2006 decision, which denied a claim for service connection for diabetes mellitus, type 2, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

New and material evidence has been received since the RO's October 2006 decision which denied a claim for service connection for diabetes mellitus, type 2; the claim for service connection for diabetes mellitus, type 2, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has diabetes mellitus, type 2, as a result of his service, specifically, as a result of exposure to Agent Orange.  He asserts that he was exposed to Agent Orange during a period of duty at U-Tapao airbase in Thailand.  In particular, he asserts that as a vehicle operator, he would drive supplies and personnel to and from aircraft that were going to, or coming from, Vietnam, that he was on several planes with Agent Orange residue, that he washed down aircraft coming from Vietnam, and that he performed PT (physical training)  around the perimeter of the base and played sports where the runoff from the wash-downs of planes that were collected.  See e.g., Veteran's letter (VA Form 21-4138), received in April 2012; transcript of Veteran's hearing, held in February 2014.  He also asserts that he performed stints of guard duty on the perimeter.  See Veteran's appeal (VA Form 9), received in November 2013.  

In March 2006, the Veteran filed his initial claim for service connection for diabetes mellitus.  He indicated that his diabetes began in 2006.  He asserted that he had been exposed to Agent Orange during active military service in Thailand, while handling equipment and planes going into Vietnam, and that he "loaded planes with herbicide."  See Veteran's claim (VA Form 21-526), received in March 2006.

In October 2006, the RO denied a claim for service connection for diabetes mellitus, type 2.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014). 

In October 2011, the appellant applied to reopen the claim.  In September 2012, the RO denied the claim after it determined that new and material evidence had not been submitted.  The Veteran has appealed.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for diabetes mellitus, organic diseases of the nervous system, and hypertension, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The law provides a presumption of service connection for certain diseases, including diabetes mellitus, type 2, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
 
Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a servicemember's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for prostate cancer to a Vietnam-era veteran, who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q.

At the time of the RO's October 2006 decision, the evidence included the Veteran's service treatment records.  The Veteran's separation examination report, dated in July 1969, showed that his endocrine system was clinically evaluated as normal, and that urinalysis was negative for sugar.  In an associated "report of medical history," the Veteran indicated that he did not have a history of sugar or albumin in his urine.  

The Veteran's service reports show that he was at U-Tapao Airfield, Thailand, between August 1968 and July 1969, with the 635th Trans[portation] Sq[uadron], during which time his primary duty was vehicle operator.  The Veteran's discharge (DD Form 214) showed that his awards included the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal; his military occupation specialty was vehicle operator, with a related civilian occupation and D.O.T. (Department of Transportation) number of chauffeur (7-36.010).  This evidence did not show that the Veteran had service in Vietnam, or that he was exposed to Agent Orange during his service in Thailand.

The post-service medical evidence consisted of two VA examination reports, dated in October 1969, and September 2006.  This evidence did not show that the Veteran had diabetes mellitus, type 2, nor did it contain competent evidence of a nexus between diabetes mellitus, type 2, and the Veteran's service.  

At the time of the RO's October 2006 decision, the Veteran was not shown to have been treated for diabetes mellitus, type 2, during service.  There was no competent evidence to show that the Veteran had diabetes mellitus, type 2, that diabetes mellitus, type 2 was caused by his service, or that it was manifest to a compensable degree within one year of separation from service, and no evidence to show that the Veteran had service in Vietnam, or that he was exposed to Agent Orange during his service in Thailand. 

The most recent and final denial of this claim was in October 2006.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The medical evidence received since the RO's October 2006 decision consists of medical reports dated between 2004 and 2013.  VA progress notes, dated between 2004 and 2013, include notations of "diabetes mellitus without mention of complication, type II or unspecified type," with a date entered in 2006.  There are multiple other notations of diabetes mellitus, type 2.

This evidence, which was not of record at the time of the October 2006 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran is shown to currently have diabetes mellitus, type 2.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type 2, is reopened.  To this extent only, the appeal is granted.


REMAND

As was noted above, the Veteran is shown to have served at U-Tapao Airfield, Thailand, from August 1968 to July 1969, and asserts that while he served primarily as a vehicle operator, he also served as a security office, and that his duties in connection with both occupations placed him in close proximity to the perimeter of the base.  

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for diabetes mellitus, type 2, to a Vietnam-era veteran, who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q.

The Veteran's service records confirm that he served as a vehicle operator at U-Tapao Airfield, Thailand, from August 5, 1968, go July 30, 1969.  (See July 2012 VA Memorandum to the File).  

In a memorandum, dated in July 2012, the RO indicated that the Veteran had not furnished information it needed to verify that he had been exposed to Agent Orange. Thus, the RO was unable to send a request for verification to the United States Army and Joint Services Records Research Center (JSRRC) and/or the Compensation and Pension Services (Agent Orange Mailbox).  The RO detailed its efforts to verify the Veteran's claimed exposure to Agent Orange, and stated that all efforts to obtain the needed information have been exhausted and that further attempts are futile.  The RO reported that they had determined that the information required to corroborate the Veteran's exposure to Agent Orange was insufficient for verification or JSRRC research.  The RO detailed its efforts to verify the Veteran's claimed exposure to Agent Orange, to include his claim of duty on the perimeter of the base, and stated that all efforts to obtain the needed information have been exhausted and that further attempts are futile.  The Board notes, however, that the RO's efforts did not include an effort to secure the unit histories for the calendar years 1968 and 1969 for the Veteran's unit at U-Tapao Airfield, Thailand, from the JSRRC or other appropriate records repository. 

Given the evidence that the Veteran served at U-Tapao Airfield, Thailand during the Vietnam era, the Board concludes that further development is necessary concerning whether he was exposed to herbicides in Thailand regardless of whether he served in the Republic of Vietnam, to include an attempt to secure the unit histories for the Veteran's unit at U-Tapao, Airfield, Thailand for the calendar years 1968 and 1969 from the JSRRC or other appropriate records repository, and an additional request to the JSRRC or other appropriate records repository for further information that it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was stationed at U-Tapao Airfield, Thailand from August 5, 1968, to July 30, 1969.

In light of the fact that the Veteran has a diagnosis of diabetes mellitus, type 2, regardless of whether additional evidence is received in response to the above-requested action, the Veteran should also be scheduled for a VA examination do determine the etiology of this condition, to include whether such condition is consistent with exposure to herbicides.

As the remaining claims are contingent upon the grant of service connection for diabetes, a decision as to these claims will be deferred pending the completion of the above-noted development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain unit histories for the Veteran's unit at U-Tapao Airfield, Thailand for the calendar years 1968 and 1969 from the Joint Services Records Research Center (JSRRC) and/or other appropriate records repository, as deemed necessary.  Provide the JSRRC or other records repository with the appropriate information, as needed, showing service dates, duties, and units of assignment, and copies of the Veteran's statements pertaining to service in Thailand.

2.  Send a request to the JSRRC for information that it can provide to corroborate the Veteran's claimed exposure to Agent Orange while he was stationed at U-Tapao Airfield, Thailand from August 5, 1968, to July 30, 1969.

3.  Regardless of whether additional evidence is received, the Veteran should be scheduled for a VA examination to determine the etiology of his diabetes mellitus, type 2, to include whether such condition is consistent with exposure to herbicides.  The examiner must provide an opinion whether it is at least as likely as not (50 percent probability or greater) that his diabetes mellitus, type 2, is consistent with exposure to herbicides.  If the answer to the preceding question is yes, the examiner must further opine whether it is at least as likely as not that the Veteran's hypertension, peripheral neuropathy of the bilateral lower extremities, diabetic retinopathy, and erectile dysfunction were caused or aggravated by his diabetes mellitus.

A complete rationale must be supplied for any opinion rendered.  

4.  Readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, afford an appropriate opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


